DETAILED ACTION
Response to Arguments
Applicant's arguments filed on January 19, 2021 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1-9 and 21-28 rejected under 35 U.S.C. §112(b) and claim objections, the Applicant’s arguments on pages 1 of the remarks filed on January 19, 2021 have been fully considered by the examiner. However, not all the claims have been corrected and the arguments are not directly to address all the issues raised by the examiner in the prior Office Action, such as the lacking of antecedent basis. Regarding some of the claims, especially claim 1, based on the best understanding of the invention by the examiner, claim amendments have been proposed by the examiner to overcome the 35 U.S.C. §112(b) rejections and/or the claim objections. See detailed below.  

Drawings
The drawings were received on February 04, 2021.  These drawings are acceptable by the examiner.

Claim Objections
Claims 1-9 and 21-28 are objected to because of the following informalities:  Applicant note, the language recited in the claims are so clear, especially claim 1, and each sentence recited in the claim is so long. According to the invention discussed in the specification and shown in the disclosure of the drawings, and the best understanding by the examiner, the following claimed amendments are suggested by the examiner:

1. (Currently amended) A method of employing dual subcarrier modulation dual-carrier-modulated (DCM) coded orthogonal frequency-division multiplexed (COFDM) signal having multiple carriers in a communication system to reduce a peak-to-average-power ratio (PAPR) of said DCM COFDM signal, wherein each of a number of pairs of the multiple carriers conveys in time of coded digital data in each of 
parsing said coded digital data into a succession of digital map labels each having 2N bits therein, N being a positive integer greater than two;
generating a first set of successive square quadrature-amplitude-modulation (QAM) symbol constellations in accordance with a first pattern of superposition-coded-modulation (SCM) for mapping said succession of said first set of successive square QAM symbol constellations which are associated with quadrature amplitude modulation of respective first carriers of each of said pairs of carriers, said first pattern of SCM is configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations having a respective -I,+Q quadrant, , , and a respective -I,-Q quadrant, 
wherein each of said quadrants in said first pattern of SCM configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations is composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, and
wherein each of said quadrants in said first pattern of SCM configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations is arranged along a diagonal thereof a respective sequence of one-quarter of all the palindromic ones of said digital map labels that are more particularly arranged to be solely within one of said innermost and outermost sub-quadrants of that 
generating a second set of successive square QAM symbol constellations in accordance with a second pattern of SCM for mapping said succession of which are associated with quadrature amplitude modulation of respective second carriers of each of said pairs of carriers, 
wherein said second pattern of SCM is configured to map said succession of digital map labels to said second set of successive square QAM symbol constellations having a respective -I,+Q quadrant including the same digital map labels as the +I,-Q quadrant of said first pattern of SCM configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations associated with higher than average energy in each of an other quadrant, 
wherein said second pattern of SCM is configured to map said succession of digital map labels to said second set of successive square QAM symbol constellations having a respective +I,+Q quadrant including the same digital map labels as the -I,-Q quadrant of said first pattern of SCM configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations associated with the higher than average energy in each of the two quadrants being associated with the lower than average energy in the other quadrant, 
wherein said second pattern of SCM is configured to map said succession of digital map labels to said second set of successive square QAM symbol constellations having a respective +I,-Q quadrant including the same digital map labels as the -I,+Q quadrant of said first pattern of SCM configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations associated with the higher than average energy in each of the two quadrants being associated with the lower than average energy in the other quadrant, 
wherein said second pattern of SCM is configured to map said succession of digital map labels to said second set of successive square QAM symbol constellations having a respective -I,-Q quadrant including the same digital map labels as the +I,+Q quadrant of said first pattern of SCM configured to map said succession of digital map labels to said first set of successive square QAM symbol constellations associated with the higher than average energy in each of the two quadrants being associated with the lower than average energy in the other quadrant, 
wherein each of said quadrants in said second pattern of SCM configured to map said succession of digital map labels to said second set of successive square QAM symbol constellations is composed of an innermost sub-quadrant thereof, , and two flanking sub-quadrants thereof, and
wherein each of said quadrants in said second pattern of SCM configured to map said succession of digital map labels to said second set of successive square QAM symbol constellations is arranged along a diagonal thereof a respective sequence of one-quarter of all palindromic ones of said digital map labels that are more particularly arranged to be solely within one of said innermost and outermost sub-quadrants of that 
employing inverse Fourier transform technique to generate quadrature amplitude modulation of a first set of carriers for inclusion in a lower-frequency subband of said DCM COFDM signal, thus to convey said succession of square QAM symbol constellations which employ said first pattern of SCM for mapping said succession of digital map labels;
employing inverse Fourier transform technique to generate quadrature amplitude modulation of a second set of carriers for inclusion in a higher-frequency subband of said DCM COFDM square QAM symbol constellations which employ said second pattern of SCM for mapping said succession of digital map labels;
up-converting said DCM COFDM 
amplifying the power of the up-converted DCM COFDM signal; and
transmitting said amplified DCM COFDM signal via a transmission medium.

2. (Currently amended) The method of claim 1, comprising further steps of:
inserting pilot-carrier symbol constellations at regular intervals into said first set of successive square QAM symbol constellations before said step of employing the inverse Fourier transform technique to generate the quadrature amplitude modulation of said first set of carriers for inclusion in said lower-frequency subband of said DCM COFDM signal, thus to generate pilot carriers in said lower-frequency subband responsive to said pilot-carrier symbol constellations inserted into said first set of successive square QAM symbol constellations; and
inserting pilot-carrier symbol constellations at regular intervals into said second set of successive square QAM symbol constellations before said step of employing the inverse Fourier transform technique to generate the quadrature amplitude modulation of said second set of carriers for inclusion in said higher-frequency subband of said DCM COFDM signal, thus to generate pilot carriers in said higher-frequency subband responsive to said pilot-carrier symbol constellations inserted into said second set of successive square QAMsymbol constellations.


3. (Currently amended) The method of claim 2, wherein:
each of said quadrants in said first pattern of SCM for mapping said succession of digital map labels to said first set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said innermost sub-quadrant of that 
each of said quadrants in said second pattern of SCM for mapping said succession of digital map labels to said second set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said outermost sub-quadrant of that 

4. (Currently amended) The method of claim 2, wherein:
each of said quadrants in said first pattern of SCM for mapping said succession of digital map labels to said first set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said outermost sub-quadrant of that 
each of said quadrants in said second pattern of SCM for mapping said succession of digital map labels to said second set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said innermost sub-quadrant of that 
5. (Currently amended) The method of claim 1, wherein:
each of said first and second patterns of SCM mapping square QAM symbol constellations comprises a respective -I,+Q quadrant, a respective +I,+Q quadrant, a respective +I,-Q quadrant, and a respective -I,-Q quadrant;
each of the four quadrants of said first pattern of SCM mapping square QAM symbol constellations being divisible into four sub-quadrants thereof;
each of the four quadrants of said second pattern of SCM mapping square QAM symbol constellations being divisible into four sub-quadrants thereof;
the lattice-points in the outermost sub-quadrants of said four quadrants of said first pattern of SCM mapping having respective digital map labels differing from all the digital map labels of lattice points in the outermost sub-quadrants of said four quadrants of said second pattern of SCM mapping; and
the lattice-points in the innermost sub-quadrants of said four quadrants of said second pattern of SCM for mapping said succession of digital map labels to said second set of successive square QAM symbol constellations having respective digital map labels differing from all the digital map labels of lattice points in the innermost sub-quadrants of said four quadrants of said first pattern of SCM for mapping said succession of digital map labels to said first set of successive square QAM symbol constellations.




6. (Currently amended) The method of claim 5, wherein:
each of said quadrants in said first pattern of SCM for mapping said succession of digital map labels to said first set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said innermost sub-quadrant of that 
each of said quadrants in said second pattern of SCM for mapping said succession of digital map labels to said second set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said outermost sub-quadrant of that 

7. (Currently amended) The method of claim 5, wherein:
each of said quadrants in said first pattern of SCM for mapping said succession of digital map labels to said first set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said outermost sub-quadrant of that 
each of said quadrants in said second pattern of SCM for mapping said succession of digital map labels to said second set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said innermost sub-quadrant of that 
8. (Currently amended) The method of claim 1, wherein:
ones of said first set of carriers for inclusion in said lower-frequency subband of said PCM COFDM signal are progressively higher in frequency responsive to successive ones of said first succession of 
ones of said second set of carriers for inclusion in said higher-frequency subband of said DCM COFDM signal are progressively higher in frequency responsive to successive ones of said second succession of 

9. (Currently amended) The method of claim 1, wherein:
each of said quadrants in said first pattern of SCM for mapping said succession of digital map labels to said first set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said innermost sub-quadrant of that 
each of said quadrants in said second pattern of SCM for mapping said succession of digital map labels to said second set of successive square QAM symbol constellations has said respective sequence of one-quarter of all the palindromic ones of said digital map labels arranged to be solely within said outermost sub-quadrant of that 

21. (Currently amended) A transmitter apparatus configured for transmitting said DCM COFDM signal in said communication system according to claim 1, said transmitter apparatus comprising:
coding means for forward-error-correction (FEC) coding digital data that is to be transmitted and arranging the FEC coded digital data in said successive of digital map labels for QAM symbol constellations;
a pair of QAM mappers consisting of a first QAM mapper and a second QAM mapper, said first QAM mapper configured for generating complex coordinates of said first set of successive square QAM symbol constellations respectively responsive to said successive of digital map labels in accordance with said first mapping pattern, and said second QAM mapper configured for generating complex coordinates of said second set of successive square QAM symbol constellations respectively responsive to said successive map labels in accordance with said second mapping pattern;
a COFDM symbol generator employing said inverse transform techniques, for generating successive ones of said first set of successive square QAM symbol constellations in first prescribed spectral order in first halves of successive COFDM symbols, and for generating successive ones of said second set of successive square QAM symbol constellations in second prescribed spectral order in second halves of successive COFDM symbols;
a generator configured for generating a DCM COFDM radio-frequency signal by up-converting said COFDM symbols in frequency, whereby the lower-frequency sideband of said DCM COFDM radio-frequency signal conveys said first set of successive square QAM symbol constellations and the higher-frequency sideband of said DCM COFDM radio-frequency signal conveys said second set of successive square QAM symbol constellations; and
a power amplifier for amplifying said DCM COFDM radio-frequency signal before transmitting the amplified DCM COFDM radio-frequency signal.

22. (Currently amended) The transmitter apparatus of claim 21, wherein said generator configured for generating said DCM COFDM radio-frequency signal comprises:
a pilot-carrier symbols insertion circuit for introducing pilot carrier symbols at regular intervals among the QAM symbols in each one of said first and second halves of successive COFDM symbols;
an orthogonal frequency-division multiplex modulator responsive to said first and second halves of successive COFDM symbols in first and second halves of the frequency domain, to generate respective inverse discrete Fourier transform responses thereto in the time domain and to introduce a respective guard interval between each pair of successive inverse discrete Fourier transform responses;
means for inserting a respective cyclic prefix in each said respective guard interval to generate said successive inverse discrete Fourier transform responses with said respective cyclic prefixes therebetween;
a digital-to-analog converter connected for converting said successive inverse discrete Fourier transform responses with said respective cyclic prefixes therebetween to an analog modulating signal;
a source of radio-frequency oscillations; and
a single-sideband amplitude modulator for modulating the amplitude of its response to said radio-frequency oscillations in accordance with the amplitude of said analog modulating signal to generate said DCM COFDM radio-frequency signal for amplification by said power amplifier before being transmitted.

23. (Currently amended) The transmitter apparatus of claim 21, wherein said generator configured for generating said DCM COFDM radio-frequency signal comprises:
a source of radio-frequency oscillations;
a first pilot-carrier symbols insertion circuit for introducing pilot carrier symbols at regular intervals among the QAM symbols in said first halves of each one of said successive COFDM symbols;
a first orthogonal frequency-division multiplex modulator responsive to said first halves of successive COFDM symbols in the frequency domain to generate respective inverse discrete Fourier transform responses responsive to said first halves of successive COFDM symbols in the time domain and to introduce guard intervals between successive inverse discrete Fourier transform responses to said first halves of successive COFDM symbols in the time domain;
means for inserting a respective cyclic prefix in each of said guard intervals between successive inverse discrete Fourier transform responses to said first halves of successive COFDM symbols in the time domain;
a first single-sideband amplitude modulator for modulating the amplitude of its response to said radio-frequency oscillations in accordance with the amplitude of said response from said first guard interval insertion unit, thereby to generate the lower-frequency sideband of said DCM COFDM radio-frequency signal;
a second pilot-carrier symbols insertion circuit for introducing pilot carrier symbols at regular intervals among the QAM symbols in said second halves of each one of said successive COFDM symbols;
a second orthogonal frequency-division multiplex modulator responsive to said second halves of successive COFDM symbols in the frequency domain to generate respective inverse discrete Fourier transform responses responsive to said second halves of successive COFDM symbols in the time domain and to introduce guard intervals between successive inverse discrete Fourier transform responses to said second halves of successive COFDM symbols in the time domain;
means for inserting a respective cyclic prefix in each of said guard intervals between said successive inverse discrete Fourier transform responses to said second halves of successive COFDM symbols in the time domain;
a second single-sideband amplitude modulator for modulating the amplitude of its response to said radio-frequency oscillations in accordance with the amplitude of said response from said second guard interval insertion unit, thereby to generate the upper frequency higher-frequency sideband of said DCM COFDM radio-frequency signal; and
a signal combiner connected for combining the lower-frequency sideband of said DCM COFDM radio-frequency signal and the upper-frequency sideband of said DCM COFDM radio-frequency signal to generate said DCM COFDM radio-frequency signal for amplification by said power amplifier before being transmitted.

26. (Currently amended) The transmitter apparatus of claim 21, wherein said first QAM mapper and said second QAM mapper are configured to reduce the PAPR of said DCM COFDM signal, said first QAM mapper and said second QAM mapper being respectively configured such that:
(a)    the outside corner map label in each of said four quadrants of said first mapping pattern corresponds to the innermost map label in a diagonally opposite one of the four quadrants of said second mapping pattern; and
(b)    the outside comer map label in each of said four quadrant of said second mapping pattern corresponds to the innermost map label in the diagonally opposite one of the four quadrants of said second first mapping pattern.

Claims 24-25 and 27-28 all depend from claim 21, therefore they are also objected.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (lines 3, 6-7, and 8-9), the terms “said first and second patterns of SCM mapping square QAM symbol constellations”, “said first pattern of SCM mapping square QAM symbol constellations”, and “said second pattern of SCM mapping square QAM symbol constellations” all lack antecedent basis.
Claim 21 (lines 11 and 13-14), Claim 23 (lines 16-17 and 31-32), claim 25 (lines 4, 6, 8, and 10), claim 26 (lines 5, 6-7, 8, and 9-10), claim 27 (lines 2-3, 3-4, and 5), and  claim 28 (lines 3, 3-4, and 5), the terms “said first mapping pattern”, “said second mapping pattern”, “said first guard interval insertion unit”, “said second guard interval insertion unit”, “said first SCM mapping pattern”, “said second SCM mapping pattern”, and “said first and second mapping patterns” also lack antecedent basis.
Claims 6 and 7 both depend from claim 5, therefore they are also rejected.
Claims 22 and 24 both depend from claim 21, therefore they are also rejected.

Allowable Subject Matter
Claims 1-9 and 21-28 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 5-7 and 21-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). See MPEP § 706.07(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632